Citation Nr: 1539837	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  13-25 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a left knee and leg disability, to include as
secondary to service-connected left ankle sprain with osteoarthritis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Finn, Counsel



INTRODUCTION

The Veteran served on active duty from January 1952 to May 1955.

This appeal to the Board of Veterans' Appeals (BVA) is from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

Notably, while the Veteran filed the above claim in March 2012, the rating decision on appeal did not specifically address that claim.  In fact, the RO did not issue any rating decision in response to the claim on appeal.  However, following the September 2012 rating decision, the Veteran filed a notice of disagreement in which he continued to assert his entitlement to service connection for a left knee and leg condition.  The RO then issued a statement of the case (SOC) for his left knee and leg claim in July 2013, and the Veteran filed a timely substantive appeal in response.  Although the Veteran was not provided a rating decision which specifically addressed the above claim, the Board finds that there is no prejudice resulting from that error.  Not only was the Veteran's claim adjudicated in the July 2013 SOC, but the claim was remanded for additional development, and was readjudicated following completion of that development. 

In November 2013 and October 2014, the Board remanded the case for additional notice and development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The preponderance of evidence reflects that the Veteran's left knee/leg disability is not causally related to his service and was not caused or aggravated by his service-connected left ankle sprain with osteoarthritis.

CONCLUSION OF LAW

The criteria for service connection for a left knee and leg disability, to include as
secondary to a service-connected left ankle sprain with osteoarthritis, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2014).

A letter dated in November 2013 provided all notice required under the VCAA.  Although this was not prior to the initial adjudication of the claim, the claim was subsequently readjudicated in supplemental statements of the case, most recently in February 2015.

The Veteran's service treatment records (STRs), VA treatment records, and private treatment records identified by him have been associated with the claims file.  See 38 C.F.R. § 3.159(c).  He has not identified any other records or evidence he wished to submit or have VA obtain.

The Board remanded this claim in November 2013 and October 2014 for further development.  A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to insure compliance with the terms of the remand).  Stegall v. West, 11 Vet. App. 268, 271 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial rather than strict compliance with the Board's remand directives is required under Stegall).

The Board finds that its remand directives have been satisfied.  The Veteran was provided a VCAA letter in November 2013, his available VA treatment records were obtained, and a VA examination of the legs was performed in January 2014 with a clarification and/or addendum opinion submitted by the examiner in May 2014 and December 2014 that essentially stated he examined both legs and that his opinion was provided for the left leg.  See 38 C.F.R. §§ 3.159(c)(4); 3.326(a); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In the examination reports, the examiner reviewed the pertinent medical history, set forth the relevant clinical findings, and provided opinions with supporting explanation that enable the Board to make a fully informed decision on the claim.  See Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008). 

In light of the above, the Veteran has had a meaningful opportunity to participate in the processing of the claim, and there is no prejudicial error with regard to VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).

II.  Laws and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Savage v. Gober, 10 Vet. App. 488 at 495-96 (1997); see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Certain diseases, to include arthritis, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §§ 1112; 38 C.F.R. §§ 3.307, 3.309.  For this purpose, a chronic disease is one listed under 38 C.F.R. § 3.309(a), and the term "continuity of symptomatology" as an alternative method of demonstrating service connection applies only to these "chronic diseases."  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013) (holding that the term "chronic disease" in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a non-service-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F.3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

III.  Merits of the Claim

The Veteran contends that he has a left knee and/or left leg disability that was incurred in service.  He stated that he injured his left leg and left knee at the same time he injured his left ankle disorder service.  In the alternative, he maintains that his left knee and/or left leg disability was caused or aggravated by his service-connected left ankle condition.  

During service, a July 1954 STR reflects that the Veteran injured his left foot/ankle when he fell downstairs.  At that time, he stated that when walking down stairs, he slipped and fell twisting his left foot.  The diagnosis was sprain, left middle foot.  On separation examination in May 1955, examination of the Veteran's low extremities was normal.  

Post-service, a February 1965 treatment record noted right knee swelling that was undiagnosed.  A March 1965 treatment record reflects a diagnosis of pes planus with no other bone or joint pathology.  A February 2005 VA treatment record reflects complaints of lower back pain for 4 years that radiated down to the left leg and ankle.  The Veteran had a whole body bone scan in October 2006 with no changes or abnormalities seen.  An October 2010 VA treatment record reflects complaints of radiating pain from his left ankle.  Another October 2010 VA treatment record noted claudication of the lower extremity.  The Veteran was diagnosed with severe PVD (peripheral vascular disease) in November 2010.  Private treatment records dated September 2012 reflect a diagnosis of a short left leg.  An October 2014 VA treatment record reflects that the Veteran was treated for his claudication of the left leg via a left balloon angioplasty procedure. 

A January 2014 VA examination reflects that the VA examiner diagnosed the Veteran with a "right knee strain."  In a May 2014 and December 2014 clarification opinion, the VA examiner explained that his January 2014 examination findings were correct; however, there was an error in the written opinion afterwards when he referenced "right knee" instead of the left knee.  He stated that the examinations were always conducted on both extremities and diagnoses made on current findings.  He went on to state that "[o]n the day of the exam the veteran had complaints of right knee pain but not left knee pain, and the LEFT knee exam was relatively normal."  Also, radiographs of his left knee were normal without any signs of either traumatic or degenerative arthritis, or structural damage.  

The examiner stated that the Veteran had a long history of pain in his knee.  He had chronic mild pain that worsened with movement and has difficulty walking 100 feet.  An x-ray of the left knee showed that bony structures were intact with no post-traumatic or arthritic change.  He was diagnosed with a normal left knee.  He concluded that the left leg disability was less likely than not incurred or caused by the claimed in-service injury, event or illness.  His explanation was that the Veteran did not have a knee condition while in service, or of knee trauma or injury which could have led to his current disability.  He also noted that there was a slight difference in the length of his leg, but concluded that there was no evidence of traumatic arthritis, effusions, old fractures or trauma, or other damage which could have resulted from an altered gait, despite 50 years having passed since he left service.  Similarly, the examiner stated that there was no sign that his ankle arthritis has aggravated a chronic knee disability.  The examiner encouraged the Veteran to follow-up with his PCP for further work-up if his knee and leg continue to bother him, with specific recommendations for vascular surgery follow-up for his PVD [which the Veteran was treated for his claudication of the left leg via a left balloon angioplasty procedure in October 2014].  

A May 2014 VA treatment record reflects, in part, that the ankle/brachial indices were consistent with severe symptoms of claudication.  A September 2014 treatment record noted complaints of leg pain.  The Veteran was diagnosed with bilateral claudication.

In adjudicating a claim, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Board acknowledges that the Veteran is competent to give evidence about what he experiences.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Competency of evidence, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  See also Buchanan, supra (The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  If the Board concludes that the lay evidence presented by a veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence.)

The Board finds the Veteran's statement that he injured his left knee and left leg during service at the same time that he injured his left ankle not to be credible.  The service treatment records are negative for any complaints or findings pertaining to his left knee and/or leg.  When he fell down the stairs in July 1954, he stated only that he twisted his left foot.  The examiner did not diagnose any left knee or left leg disorder, apart from the left middle foot sprain.  The Veteran then remained on active duty for approximately 10 more months, during which time he sought no treatment for any left knee or left leg disorder.  In addition, on separation examination in May 1955, clinical evaluation of his lower extremities was normal.  The Board finds these records, made contemporaneous to service and the in-service left foot/ankle injury, to carry greater weight than the Veteran's statements made many years after service.  Accordingly, in the absence of competent and credible evidence of in-service injury to the left knee and/or leg (apart from the left foot/ankle), or of the presence of a chronic left knee/leg disorder during service, service connection on a direct basis is not warranted.  

Further, the probative evidence of record weighs against a finding that any current left knee and/or left leg disorder had its onset during service or is related to any incident of service.  The VA examiner found that it was unlikely that the Veteran's current knee and leg pain were related to his military service.  The Board has considered the Veteran's contention that his left leg and/or left knee disorder stems at least in part from service.  However, given the  medical complexity of this issue, the Board accords more weight to the findings of the VA examiner than to the Veteran's statements.  Additionally, the evidence of record does not include a diagnosis of arthritis of the left knee or left leg within one year of discharge from service.  For these reasons, the Board concludes that entitlement to service connection for left knee and leg disability is not warranted on a direct or presumptive basis.  See generally Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).

The Veteran also maintains that he is entitled to service connection for his left knee and leg disabilities as secondary to his service-connection left ankle disability.  The Veteran was provided a VA examination to address this matter, and a negative medical opinion was provided.  The examiner noted that there was a slight difference in the length of the Veteran's leg, but concluded that there was no evidence of a disability which could have resulted from an altered gait.  Similarly, the examiner stated that there was no sign that the Veteran's ankle arthritis had aggravated a knee disability.  Again, the Board has considered the Veteran's lay statements, but finds that they are outweighed by the opinion of the VA examiner, given the examiner's medical training.  The preponderance of the evidence weighs against a relationship between the Veteran's left knee/leg disability and his service-connected left ankle disorder

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for a left knee and/or left leg disability must be denied.  See 38 C.F.R. § 3.102.


ORDER

Service connection for a left knee and leg disability, to as secondary to service-connected left ankle sprain with osteoarthritis, is denied.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


